JOHN W. HUBER, United States Attorney (#7226)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 349-7187
Email: kburggraaf@agutah.gov / kent.burggraaf@usdoj.gov


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


 UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00631 DAK

                       Plaintiff,                     UNITED STATES’ REQUEST TO
        v.                                            SUBMIT FOR DECISION

 AARON MICHAEL SHAMO,
                                                      Judge Dale A. Kimball
                       Defendant.



       The United States of America, by and through Kent A. Burggraaf, Special Assistant United

States Attorney, hereby requests that the following motions be submitted for decision.

       1.      Defendant’s Motion for James Hearing and Notification of Oral Testimony (Doc.

169), filed and electronically served on December 7, 2018. A response was filed and electronically

served on defense counsel by the United States on December 21, 2018. This response was filed

under seal, due to its contents containing grand jury material. No reply was filed and the time has

passed for filing a reply. This motion is now ready for a decision.

       2.      Defendant’s Motion in Limine for Order Excluding Evidence (Doc. 171), filed and

electronically served on December 7, 2018. A response was filed and electronically served by the
United States on December 21, 2018 (Doc. 176). No reply was filed and the time has passed for

filing a reply. A hearing was not requested by either party. This motion is now ready for a

decision.

       3.      Defendant’s Motion to Allow Defendant to Wear Attire Other than Those Provided

as an Inmate During Trial and Pre-Admission Hearing and Memorandum in Support (Doc. 172),

filed and electronically served on December 7, 2018. A response was filed and electronically

served by the United States on December 20, 2018, stipulating to the Defendant’s request to allow

him to appear at the pre-admission hearing and jury trial in a suit provided to him by his family

prior to the proceedings (Doc. 174). No reply was filed and the time has passed for filing a reply.

A hearing was not requested by either party. The motion is now ready for a decision.



       RESPECTFULLY submitted on this 15th day of May, 2019.

                                             JOHN W. HUBER
                                             United States Attorney

                                             /s/ Kent A. Burggraaf
                                             KENT A. BURGGRAAF
                                             Special Assistant United States Attorney
